UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27605 VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1859679 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6464 Sycamore Court Minneapolis, Minnesota 55369 (Address of principal executive offices, including zip code) (763) 656-4300 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The registrant had 17,028,162 shares of common stock, $.01 par value per share, outstanding as of October 21, 2011. VASCULAR SOLUTIONS, INC. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 2 Consolidated Balance Sheets 2 Consolidated Statements of Earnings 3 Consolidated Statements of Cash Flows 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Page 1 Table of Contents PART 1. FINANCIAL INFORMATION Item 1. Financial Statements VASCULAR SOLUTIONS, INC. Consolidated Balance Sheets September 30, 2011 December 31, 2010 (unaudited) (see note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $145,000 and $160,000 in 2011 and 2010, respectively Inventories Prepaid expenses Current portion of deferred tax assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred tax assets, net of current portion and liabilities Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Accrued royalties Current portion of deferred revenue and contingent consideration Total current liabilities Long-term deferred revenue and contingent consideration, net of current portion Shareholders’ equity: Common stock, $001 par value: Authorized shares – 40,000,000 Issued and outstanding shares – 17,024,662 – 2011; 16,889,360 – 2010 Additional paid-in capital Accumulated other comprehensive earnings ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. Note:The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date. Page 2 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Earnings Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) Revenue: Product revenue $ License and collaboration revenue Total revenue Product costs and operating expenses: Cost of goods sold Collaboration expenses – – Research and development Clinical and regulatory Sales and marketing General and administrative Litigation – – – ) Amortization of purchased technology and intangibles Total product costs and operating expenses Operating earnings Other earnings (expenses): Interest earnings Interest expense ) Foreign exchange gain (loss) ) ) Earnings before income taxes Income tax expense ) Net earnings $ Net earnings per share – basic $ Net earnings per share – diluted $ See accompanying notes. Page 3 Table of Contents VASCULAR SOLUTIONS, INC. Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) Operating activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Amortization Stock-based compensation Deferred taxes, net Change in fair value of contingent consideration ) – Change in allowance for doubtful accounts ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses ) ) Accounts payable Accrued compensation and expenses Amortization of deferred license fees and other deferred revenue ) ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Cash paid for acquisitions ) ) Net cash used in investing activities ) ) Financing activities Repurchase of common shares ) ) Proceeds from the exercise of stock options, stock warrants and sale of stock, net of expenses Net cash used in financing activities ) ) Increase in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents ) – Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow Cash paid for interest $ $ Cash paid for taxes $ $ See accompanying notes. Page 4 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Basis of Presentation The accompanying unaudited consolidated financial statements of Vascular Solutions, Inc. (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all normal, recurring adjustments considered necessary for a fair presentation have been included.The consolidated financial statements should be read in conjunction with the audited consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission.Interim results of operations are not necessarily indicative of the results to be expected for the full year or any other interim periods. Net Earnings per Share In accordance with Accounting Standards Codification (“ASC”) 260-10-55, basic net earnings per share for the three and nine months ended September 30, 2011 and 2010 is computed by dividing net earnings by the weighted average common shares outstanding during the periods presented.Diluted net earnings per weighted average common share is computed by dividing net earnings by the weighted average common shares outstanding during the period, increased to include dilutive potential common shares issuable relating to outstanding restricted stock, and upon the exercise of stock options and awards that were outstanding during the period. Weighted average common shares outstanding for the three and nine months ended September 30, 2011 and 2010 was as follows: Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Comprehensive Earnings Comprehensive earnings for the Company include net earnings and foreign currency translation. Comprehensive earnings for the three and nine months ended September 30, 2011 and 2010 were as follows: Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) Net earnings $ Foreign currency translation adjustments ) – ) – Comprehensive earnings $ Page 5 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Revenue Recognition In the United States the Company sells its products directly to hospitals and clinics.Revenue is recognized in accordance with generally accepted accounting principles as outlined in ASC 605-10-S99, which requires that four basic criteria be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) the price is fixed or determinable; (iii) collectibility is reasonably assured; and (iv) product delivery has occurred or services have been rendered.The Company recognizes revenue as products are shipped based on FOB shipping point terms when title passes to customers.The Company negotiates credit terms on a customer-by-customer basis and products are shipped at an agreed-upon price.All product returns must be pre-approved and, if approved, customers are subject to a 20% restocking charge. In all international markets, the Company sells its products to international distributors which subsequently resell the products to hospitals and clinics.The Company has agreements with each of its distributors which provide that title and risk of loss pass to the distributor upon shipment of the products to the distributor.The Company warrants that its products are free from manufacturing defects at the time of shipment to the distributor.Revenue is recognized upon shipment of products to distributors following the receipt and acceptance of a distributor’s purchase order.Allowances are provided for estimated returns and warranty costs at the time of shipment. The Company also generates revenues from license agreements and research collaborations and recognizes these revenues when earned.In accordance with ASC 605, for revenues which contain multiple deliverables, the Company separates the deliverables into separate accounting units if they meet the following criteria: (i) the delivered items have a stand-alone value to the customer; (ii) the fair value of any undelivered items can be reliably determined; and (iii) if the arrangement includes a general right of return, delivery of the undelivered items is probable and substantially controlled by the seller.Deliverables that do not meet these criteria are combined with one or more other deliverables into one accounting unit.Revenue from each accounting unit is recognized based on the applicable accounting literature, primarily ASC 605-10-S99. In addition, the Company has reviewed the provisions of ASC 808 for Collaborative Arrangements, and has determined this ASC has no impact on the amounts recorded under these agreements. In accordance with ASC 605-45-45, the Company includes shipping and handling revenues in net revenue, and shipping and handling costs in cost of sales. Page 6 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market.Appropriate consideration is given to deterioration, obsolescence and other factors in evaluating net realizable value.Inventories are comprised of the following: September30, December31, (unaudited) Raw materials $ $ Work-in process Finished goods $ $ Goodwill and Other Intangible Assets The changes in the carrying amount of goodwill and acquired intangible assets for the nine months ended September 30, 2011 are as follows: Goodwill Acquired Intangibles (unaudited) Balance at December 31, 2010 $ $ Amortization – ) Acquisition Foreign currency translation adjustments ) Balance at September 30, 2011 $ $ Credit Risk and Allowance for Doubtful Accounts The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments.This allowance is regularly evaluated by the Company for adequacy by taking into consideration factors such as past experience, credit quality of the customer base, age of the receivable balances, both individually and in the aggregate, and current economic conditions that may affect a customer’s ability to pay.The Company does not accrue interest on past due accounts receivable.Receivables are written off only after all collection attempts have failed and are based on individual credit evaluation and the specific circumstances of the customer.At September 30, 2011 and December 31, 2010, the allowance for doubtful accounts was $105,000 and $115,000, respectively. All product returns must be pre-approved and, if approved, customers are subject to a 20% restocking charge.The Company analyzes the rate of historical returns when evaluating the adequacy of the allowance for sales returns, which is included with the allowance for doubtful accounts on our balance sheet.At September 30, 2011 and December 31, 2010, the sales and return allowance was $40,000 and $45,000, respectively. Page 7 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Accounts receivable are shown net of the combined total of the allowance for doubtful accounts and allowance for sales returns of $145,000 and $160,000 at September 30, 2011 and December 31, 2010, respectively. Concentrations of Credit and Other Risks In the United States the Company sells its products directly to hospitals and clinics.In all international markets, the Company sells its products to distributors who, in turn, sell to hospitals and clinics. With respect to accounts receivable, the Company performs credit evaluations of its customers and does not require collateral.No single customer represented greater than 10% of gross accounts receivable as of either September 30, 2011 or December 31, 2010.There have been no material losses on customer receivables. Revenue by geographic destination as a percentage of total net revenue for the nine month periods ended September 30, 2011 and 2010 was 84% and 86% in the United States and 16% and 14% in international markets, respectively.No single customer represented greater than 10% of the total net revenue for the nine months ended September 30, 2011 and 2010. Dependence on Key Suppliers King Pharmaceuticals The Company purchases certain key components from single-source suppliers.Any significant component delay or interruption could require the Company to qualify new sources of supply, if available, and could have a material adverse effect on the Company’s financial condition and results of operations.The Company purchases its requirements for thrombin (a component in the Hemostat products) under a Thrombin-JMI® Supply Agreement entered into with King Pharmaceuticals, Inc. (“King”) on January 9, 2007.King was acquired by Pfizer, Inc. on February 28, 2011.Under the terms of the Thrombin-JMI Supply Agreement, King agrees to manufacture and supply thrombin to the Company on a non-exclusive basis.The Thrombin-JMI Supply Agreement does not contain any minimum purchase requirements.King agrees to supply the Company with such quantity of thrombin as the Company may order at a fixed price throughout the term of the Thrombin-JMI Supply Agreement as adjusted for inflation, variations in potency and other factors.The Thrombin-JMI Supply Agreement has an initial term of 10 years, followed by successive automatic one-year extensions, subject to termination by the parties under certain circumstances, including: (i) termination by King without cause any time after the fifth anniversary of the date of the Thrombin-JMI Supply Agreement upon five years prior written notice to the Company, and (ii) termination by the Company without cause anytime after the fifth anniversary of the date of the Thrombin-JMI Supply Agreement upon five years prior written notice to King provided that the Device Supply Agreement, which the Company also entered into with King on January 9, 2007, has expired on its terms or the parties have agreed to terminate it. Page 8 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Commitments and Contingencies Marine Polymer Technologies, Inc. Litigation On May 11, 2005 the Company initiated a lawsuit for product disparagement and false advertising against Marine Polymer Technologies, Inc., a Delaware corporation (Marine Polymer).In the lawsuit, the Company alleged that Marine Polymer made defamatory and disparaging statements concerning the Company’s D-Stat® Dry hemostatic bandage.The Company sought relief in the form of an injunction to enjoin Marine Polymer from continuing to defame and disparage the Company’s products, damages as a result of such statements, and other costs, disbursements and attorneys’ fees.Marine Polymer brought a counter-claim against the Company including, among other claims, business defamation and product disparagement for statements allegedly made by the Company concerning Marine Polymer’s Syvek® brand patch.Marine Polymer sought relief in the form of monetary damages, costs, disbursements and attorneys’ fees.The trial commenced on March 24, 2008 in the United States District Court for the District of Massachusetts.At the conclusion of the trial on April 7, 2008 the jury returned a verdict in favor of the Company and against Marine Polymer for product disparagement concerning statements made regarding the safety of the Company’s D-Stat Dry hemostat product.In its verdict, the jury found that Marine Polymer’s statements were false and disparaged the D-Stat Dry product and awarded the Company $4,500,000 in monetary damages.The jury rejected Marine Polymer’s counter-claims in their entirety.Following post trial motions, on June 30, 2008, the Court upheld the jury verdict, granted the Company’s request for a permanent injunction against Marine Polymer for the statements that the jury found were false, and added prejudgment interest on the jury verdict award in the amount of $592,000. On July 14, 2008, Marine Polymer filed a Notice of Appeal with the U.S. First Circuit Court of Appeals seeking to overturn the monetary damages and injunction issued against them.On December 23, 2009, the U.S. First Circuit Court of Appeals affirmed the judgment against Marine Polymer for product disparagement.As a result, the permanent injunction issued at the conclusion of the trial remains in effect, prohibiting Marine Polymer and its representatives from making, publishing or disseminating certain disparaging statements concerning the safety of our D-Stat products.Addressing the jury’s award of $4.5 million in damages, the Court determined that, due to differences in opinion among the judges, the Company could either accept a $2.7 million award of damages (plus interest) or insist upon a new trial limited to the issue of determining the reasonable amount of damages.The Company accepted the $2.7 million award of damages plus interest and on January 22, 2010, the Company received $3.56 million as payment in full for the judgment.This amount was recorded as a litigation gain in the first quarter of 2010. Governmental Proceedings On June 28, 2011, the Company received a subpoena from the U.S. Attorney’s Office for the Western District of Texas under the Health Insurance Portability & Accountability Act of 1996 (HIPAA) requesting the production of documents related to the Company’s Vari-Lase products, and in particular the use of the Vari-Lase® Short Kit for the treatment of perforator veins.The Vari-Lase Short Kit has been sold under a 510(k) clearance for the treatment of incompetence and reflux of superficial veins in the lower extremity since 2007 with total U.S. sales throughSeptember 30, 2011of less than $400,000 (0.1% of the Company’s total U.S. sales) and has not been the subject of any reported serious adverse clinical event.The Company is fully complying with this inquiry. Page 9 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued From time to time, the Company is involved in additional legal proceedings arising in the normal course of business.As of the date of this report the Company is not a party to any legal proceeding not described in this section in which an adverse outcome would reasonably be expected to have a material adverse effect on the Company’s results of operations or financial condition. King Agreements On January 9, 2007, the Company entered into three separate agreements with King: a License Agreement, a Device Supply Agreement and a Thrombin-JMI Supply Agreement (See Note 9).King was acquired by Pfizer, Inc. on February 28, 2011.Under the License Agreement, the Company licensed the exclusive rights to the Company’s products Thrombi-Pad®, Thrombi-Gel® and Thrombi-Paste® to King in exchange for a one-time license fee of $6,000,000.Under the Device Supply Agreement, the Company agreed to manufacture the licensed products for sale to King in exchange for two separate $1,000,000 milestone payments; one upon the first commercial sale of Thrombi-Gel (which was received on May 31, 2007), and one upon the first commercial sale of Thrombi-Paste (which has not been received and is not expected to be received).The Company was amortizing the $6,000,000 license fee on a straight-line basis over 10 years.The Company was amortizing the $1,000,000 milestone payment that was received on May 31, 2007 over the remaining 10-year license period. Under the Device Supply Agreement the Company agreed to pursue on behalf of King a surgical indication for the use of the Thrombi-Gel and Thrombi-Paste products from the FDA.The Device Supply Agreement requires the Company to make a one-time payment of $2,500,000 to King if the FDA does not approve the surgical indication of Thrombi-Gel and a one-time payment of $2,500,000 to King if the FDA does not approve the surgical indication of Thrombi-Paste after performing a clinical study and submitting the application.In 2009, King suspended further development of the Thrombi-Paste products.In 2010, King suspended further work on the pursuit of a surgical indication for the Thrombi-Gel products. On July 6, 2011, King notified the Company that King was terminating the development of the Thrombi-Paste products and terminating efforts to obtain the surgical indication for the Thrombi-Gel products.As a result of King making the decision to notproceed, the Company is not required to make either of the $2,500,000 payments to King, and instead the Company recognized revenue of $2,762,000 in the third quarter of 2011 as the remaining deferred license revenue originally allocated to the Thrombi-Paste products and the surgical indication of the Thrombi-Gel products as part of the King agreements.Starting in the fourth quarter of 2011, amortization of the deferred revenue will be $51,000 per quarter for the remainder of the 10-year license period, reflecting the remaining amortization allocated to the topical use indication of the Thrombi-Gel and Thrombi-Pad® products.The unamortized license fee was $1,070,000 and $4,241,000 at September 30, 2011 and December 31, 2010, respectively.The amortization of license fee was $3,171,000 and $528,000 for the nine months ended September 30, 2011 and 2010, respectively. Nicolai GmbH Agreement Effective April 1, 2008 the Company entered into a five-year distribution agreement with Nicolai GmbH.As a result of entering into this distribution agreement, the Company no longer maintains a direct sales force in Germany.In connection with this distribution agreement, the Company received 500,000 Euros from Nicolai GmbH, which was deferred and is being recognized ratably over the five-year term of the distribution agreement. Page 10 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued The agreement also includes provisions requiring the Company to pay Nicolai GmbH specific amounts if the Company terminates the distribution agreement prior to the end of the five-year term.The Company does not intend to terminate the distribution agreement and, as such, has not recorded a liability relating to these potential future payments to Nicolai GmbH.The unamortized license fee was $219,000 and $327,000 at September 30, 2011 and December 31, 2010, respectively.The amortization of license fee was $108,000 and $109,000 for the nine months ended September 30, 2011 and 2010, respectively. Lines of Credit On December 21, 2010 the Company modified and extended its secured asset-based revolving credit agreement with U.S. Bank National Association dated December 21, 2009.The revolving credit agreement is a one-year, $10,000,000 facility with availability based primarily on eligible customer receivables, inventory and property and equipment.The revolving credit agreement bears interest equal to the one-month LIBOR rate plus 1.60% and is secured by a first security interest on all of the Company’s assets.The revolving credit agreement requires a quarterly payment based on an annual fee of 0.125% of the average unused portion of the committed revolving line as determined by the bank and reviewed by management. The revolving credit agreement includes one covenant that the Company cannot have a maximum cash flow leverage ratio greater than 2.5 to 1.The calculation of this covenant is determined by multiplying annual lease expense by six and adding any loans, then dividing this amount by the sum of earnings before interest, taxes, depreciation, amortization and annual operating lease payments.The covenant is computed quarterly based on a rolling 12-month period.The Company was in compliance with the covenant as of September 30, 2011. As of September 30, 2011, the Company had no outstanding balance against the revolving credit agreement.Based on the Company’s eligible customer receivables, inventory, property and equipment and cash balances, $10,000,000 was available for borrowing as of September 30, 2011. Income Taxes The Company is subject to income tax in numerous jurisdictions and at various rates and the use of estimates is required in determining the provision for income taxes.For the nine month periods ended September 30, 2011 and 2010, the Company recorded a provision for taxes of $4,669,000 and $3,741,000 on earnings before tax of $12,249,000 and $10,147,000, resulting in an effective income tax rate of 38% and 37%, respectively.The difference between the effective tax rates of 38% and 37%, and the U.S. federal statutory income tax rate of 34% was due mainly to the impact of state income taxes. The Company regularly assesses the likelihood that the deferred tax assets will be recovered from future taxable earnings.The Company considers projected future taxable earnings and ongoing tax planning strategies, then records a valuation allowance to reduce the carrying value of the net deferred taxes to an amount that is more likely than not to be realized. Page 11 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Based upon the Company’s assessment of all available evidence, including previous three year cumulative earnings before unusual and infrequent expenses, estimates of future profitability, and the Company’s overall prospects of future business, the Company determined that it is more likely than not that the Company will be able to realize a portion of the deferred tax assets in the future, and as a result recorded an income tax benefit of $12,491,000 for the year ended December 31, 2010.To determine the amount of the reduction in the valuation allowance as of December 31, 2010, the Company used a discounted projection of its revenue and earnings for the years ending December 31, 2011 through 2015.The amount of the valuation allowance reduction at December 31, 2010, was based on the Company’s projected discounted taxable earnings.The Company continues to assess the potential realization of deferred tax assets on an annual basis, or an interim basis if circumstances warrant. Effective January 1, 2007, the Company adopted ASC 740.Upon adoption, the Company had $425,000 of unrecognized income tax benefits and the adoption of ASC 740 had no effect on shareholders’ equity.The Company has recorded an ASC 740 reserve of $871,000 as of September 30, 2011 and December 31, 2010.The impact of tax related interest and penalties is recorded as a component of income tax expense.For the nine months ended September 30, 2011, the Company has recorded $-0- for the payment of tax related interest and there were no tax penalties or interest recognized in the statements of operations. The Company is subject to income tax examinations in the U.S. Federal jurisdiction, as well as in the Republic of Ireland, Germany and various state jurisdictions.Remaining open tax years at September 30, 2011 are 2008 through 2010. Acquisitions Zerusa Limited On January 27, 2011, the Company entered into an asset purchase agreement of substantially all the assets of Zerusa Limited (“Zerusa”), a Galway, Ireland based medical device company engaged in the manufacture and distribution of the Guardian® hemostasis valves.Under the terms of the agreement the Company paid Zerusa a total of 3,121,000 Euros ($4,272,000), consisting of 2,850,000 Euros ($3,882,000) paid in cash at January 27, 2011 and 271,000 Euros ($390,000) which was paid on September 2, 2011.The final payment amount was subject to adjustment based upon the value of inventory transferred.The Guardian hemostasis valves are designed to maintain hemostasis during interventional catheterization procedures through a novel sealing system which allows simple introductions and removal of interventional devices while providing the option to lock guidewires in place. The Company accounted for the transaction as a business combination in the first quarter of 2011.In accordance with ASC 805 the purchase price is being allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. Page 12 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ The purchased technology and other intangible assets have an estimated useful life of 11 years. Radius Medical Technologies, Inc. On October 20, 2010, the Company acquired the assets related to the snare and retrieval product line business from Radius Medical Technologies, Inc. and Radius Medical, LLC (collectively, “Radius”).Under the terms of the agreement the Company paid Radius a total of $6,449,000, consisting of $5,000,000 paid in cash at October 20, 2010 and $1,449,000 which was paid on June 9, 2011 upon the successful completion of the transfer of the manufacturing processes from Radius to the Company along with all fixed assets and inventory.In addition, Radius will be entitled to receive an annual cash contingent consideration payment based on 25% of the net sales of the acquired products which exceed $2.0 million, $2.5 million, and $3.0 million for the calendar years ending December 31, 2011, 2012 and 2013, respectively.The range of possible contingent consideration payments is from $-0- if no sales are made in excess of the thresholds, to an undeterminable amount as the agreement does not contain a cap on the payment amounts.At September 30, 2011 and December 31, 2010, the Company has recorded a liability for these contingent consideration payments in the amount of $310,000 and $896,000, respectively.In accordance with ASC 805, the reduction of $586,000 in the liability amount recorded at September 30, 2011 has been recognized as a gain in operating expenses within the general and administrative expenses.This acquisition provides the Company with additional snare and retrieval products that are sold into the Company’s existing customer base and to expand its sales of all snare and retrieval products into international markets. The Company accounted for the transaction as a business combination in the fourth quarter of 2010.In accordance with ASC 805 the purchase price is being allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ Page 13 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued The purchased technology and other intangible assets have an estimated useful life of 10 years. Escalon Vascular Access, Inc. On April 30, 2010, the Company acquired the assets related to the SmartNeedle® and pdACCESS® Doppler guided needle access business from Escalon, a division of Escalon Medical Corporation.Under the terms of the agreement the Company paid Escalon a total of $5,544,000, consisting of $5,000,000 paid in cash at April 30, 2010, and $544,000 which was paid upon successful completion of the transfer of the manufacturing processes from Escalon to the Company along with all fixed assets and inventory.The SmartNeedle and pdACCESS products consist of a hand-held monitor and one-time use needles designed to provide auditory ultrasound guided access to arteries and veins during catheterization procedures.This acquisition provides the Company with additional products that are sold directly into the Company’s existing customer base to generate incremental revenue. In addition to the SmartNeedle and pdACCESS products, the Company acquired the assets related to the VascuView TAP™ visual ultrasound system and will pay Escalon a one-time cash contingent consideration payment in an amount equal to 25% of the net sales of the VascuView TAP products sold between July 1, 2010 and June 30, 2011.There were no sales of the VascuView TAP products during that time period and therefore no amount has been recorded related to the contingent consideration. The Company accounted for the transaction as a business combination in the second quarter of 2010.In accordance with ASC 805 the purchase price was allocated based on estimates of the fair value of assets acquired, as no liabilities were assumed. The purchase price was allocated as follows: Inventory and equipment $ Purchased technology Other intangibles Goodwill $ The purchased technology and other intangible assets have an estimated useful life of 9 – 10 years. Page 14 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued Unaudited Supplemental Pro Forma Financial Information The following unaudited supplemental pro forma information combines the Company’s results with those of Escalon, Radius and Zerusa as if the acquisitions had occurred at the beginning of each of the periods presented.This unaudited pro forma information is not intended to represent or be indicative of the Company’s consolidated results of operations or financial condition that would have been reported for the periods presented had the acquisition been completed at the beginning of each of the periods presented, and should not be taken as indicative of the Company’s future consolidated results of operations or financial condition: Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Net earnings Net earnings per share Basic $ Diluted $ Certain pro forma adjustments have been made to reflect the impact of the purchase transaction, primarily consisting of amortization of intangible assets with determinable lives and income taxes to reflect the Company’s effective tax rate for the periods presented. Products and Services Our broad offering of products is divided into three product categories: · Catheter products, principally consisting of catheters used in minimally invasive medical procedures for the diagnosis or treatment of vascular conditions, and also including products used in connection with gaining percutaneous access to the vasculature to perform minimally invasive procedures; · Hemostat (blood clotting) products, principally consisting of the D-Stat Dry hemostat, a topical thrombin-based bandage used to control surface bleeding, and the D-Stat Flowable, a thick yet flowable thrombin-based mixture for preventing bleeding in subcutaneous pockets; and · Vein products, principally consisting of the Vari-Lase endovenous laser console and procedure kits used for the treatment of varicose veins. Page 15 Table of Contents VASCULAR SOLUTIONS, INC. Notes to Unaudited Consolidated Financial Statements-Continued The following tables set forth, for the periods indicated, net revenue by product category along with the percent change from the previous period: Nine Months Ended September 30, Net Revenue Percent Change Net Revenue Percent Change Catheter products $ 31
